Case 2:18-cv-15444-KM-MAH Document 8 Filed 11/07/18 Page 1 of 2 PageID: 373




 Arnold B. Calmann
   (973) 645-4824
  abc@saiber.com


                                                    November 7, 2018


BY ECF

Honorable Michael A. Hammer, U.S.M.J.
Martin Luther King, Jr. Federal Building
      & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

       Re:     Juul Labs, Inc. v. 4X Pods, et al.
               Civil Action No. 18-15444 (KM)

Dear Judge Hammer:

        Our firm, along with Sterne, Kessler, Goldstein & Fox, represents Plaintiff Juul Labs,
Inc. (“JLI”) in this matter.

       We write to Your Honor in accordance with the October 30, 2018 Order to Show Cause
(the “OTSC”) entered in this case by Judge McNulty, which directs that “[o]n or before
November 7, 2018, the parties shall arrange for a telephone or in-person conference with the
Magistrate Judge assigned to the case, for the purpose of setting a schedule for any expedited
discovery that may be required in advance of the hearing.” (D.I. 4). The hearing is scheduled
for December 7, 2018.

         Accordingly, we herewith respectfully request that Your Honor schedule a conference
call at the Court’s earliest convenience to facilitate moving this case forward in accordance with
the OTSC.

       We have been in communication with Dwayne Franklin Stanley, Esq. at Husch Blackwell
LLP, counsel for defendant Gregory Grishayev, and Neil L. Arney, Esq., at Kutak Rock LLP,
counsel for defendant The Electronic Tobacconist LLC. The defendants have been served and
copies of papers have been provided to defendants’ counsel. We have also highlighted for them
Case 2:18-cv-15444-KM-MAH Document 8 Filed 11/07/18 Page 2 of 2 PageID: 374


The Hon. Michael A. Hammer, U.S.M.J.
November 7, 2018
Page 2


the entry of the OTSC, and the Court’s directive to contact Your Honor to schedule the requested
conference.1

       We look forward to hearing from Your Honor at the Court’s earliest convenience, and we
thank the Court for its consideration and cooperation in scheduling a conference with the parties.
Should the Court have any questions, we would be pleased to respond at the Court’s
convenience.

                                                     Respectfully submitted,




                                                     Arnold B. Calmann
ABC

CC: All parties and/or counsel




1
 We have also served papers to defendant “4X Pods” by sending the papers to its only known
address. Although we have not been able to communicate further with 4X Pods, we believe that
defendant Mr. Grishayev and/or a third party acting at his direction is or are the purveyors of the
“4X Pods” infringing articles, and we expect that the requested expedited discovery will confirm
same.
